[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 07-11822                            June 24, 2008
                              ________________________                  THOMAS K. KAHN
                                                                              CLERK
                         D. C. Docket No. 05-22407-CV-WMH

PATRICIA CLARICE ELLIS,

                                                                          Plaintiff-Appellee,

                                            versus

JAMES B. WRIGHT,
individually,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (June 24, 2008)

Before BLACK and MARCUS, Circuit Judges, and EVANS,* District Judge.

PER CURIAM:


       *
         Honorable Orinda Evans, United States District Judge for the Northern District of
Georgia, sitting by designation.
       After a thorough review of the record, taking the evidence in the light most

favorable to Patricia Ellis, and with the benefit of oral argument, we affirm the

district court’s finding that Chief Wright was not entitled to qualified immunity.

Quite simply, we do not believe any objectively reasonable officer in the same

circumstances and possessing the same knowledge as Chief Wright could have

believed that even arguable probable cause existed for arresting Ellis for violating

Florida Statute Section 810.09 or 877.03. Having determined Chief Wright is not

entitled to qualified immunity against Ellis’s claim of unlawful arrest under 42

U.S.C. § 1983, we, therefore, also conclude he is not entitled to qualified

immunity against Ellis’s claim of excessive force.

       AFFIRMED.1




       1
          Ellis’s motion for attorney’s fees under 42 U.S.C. § 1988 is denied. Section 1988 only
authorizes fee awards to “prevailing parties.” 42 U.S.C. § 1988. A party is not a prevailing party
until they have prevailed on the merits of at least one of their claims. Hanrahan v. Hampton, 446
U.S. 754, 758 (1980). Ellis has only succeeded on an interlocutory appeal, which will allow her
suit to proceed to an adjudication of the merits; therefore, she is not a prevailing party.

                                                2